DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges the amendments made to claims 8 and 20.
Claims 1-20 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of the applicant’s references (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), Mo (CN106880537A), BASF publication (January 12, 2016 New Release: https://www.basf.com/global/en/media/news-releases/2016/01/p-16-103.html) and Urago (Role of protein in cosmeitics, Clinics in Dermatology 2008, 26, 321-325). This rejection is maintained for reasons of record set forth in the Office Action mailed 03/29/2021, repeated below, slightly modified to take into account the amendments to the claims filed on 05/25/2021.
Florence’s general disclosure is to a cosmetic composition for reducing the appearance of cellulite and improving skin texture (see abstract). 
claims 1-2 and claims 10-11, and 20 pertaining to a method of treating skin comprising topically applying to the skin a topical composition of Aragania spinosa kernel extract being in the range of 0.01-5%, Florence teaches a method for reducing the appearance of cellulite or improving the texture of skin comprising topically applying a composition that includes an effective amount of Argania spinosa (see claim 1) and discloses where the effective amount in the composition is 0.001 to 10% by weight of Argania spinosa kernel oil (see claim 28) and where the composition can be used to treat wrinkles (see 0015). 
Florence also teaches wherein the composition is formulated as a cream, lotion, gel or emulsion (see claims 8 and 9) and a serum or ointment (see 0010).
Florence does not specifically teach the other components (Himanthalia elongata extract, Undaria pinnatifida extract, Saussurea involucrata extract, Morus alba fruit extract, Citrus aurantium dulcis (orange) callus culture extract) in claim 1 and 10 or wherein the Argania spinosa oil extract is an oil-based protein hydrosylate from oil cakes.
Gleyma’s general disclosure is to a cosmetic composition for increasing collagen synthesis and firming up skin naturally comprising Undaria pinnatifida and Himanthalia elongata (see top of second page of data sheet).
Gleyma discloses the recommended use for the composition containing Undaria pinnatifida extract and Himanthalia elongate extract is 1%-4% (see bottom of last page of data sheet) for reinforcing skin firmness (see top of 2nd page of data sheet).
Centerchem Inc.’s general disclosure is to the product CITRUSTEM which is produced from plant stem cells obtained from the orange Citrius sinensis (see top of 4th page of data sheet) calluses culture (see page 5 of data sheet) and where an effective amount 0.03%-3% was 
Dr Straetman’s general disclosure is to the Dermofeel® enlight composition which contains Morus Alba fruit extract (see bottom of 2nd page of data sheet).
Dr Straetman discloses the Morus alba fruit extract and the formulation comprising 2% of mulberry extract for antioxidant and skin tone harmonization (see 1st and 2nd page of data sheet).
Mo’s general disclosure is to a cosmetic composition containing Saussureae involueratae extract for enhancing skin cell vigor (see abstract).
Mo discloses the use of snow drop (Saussureae involueratae) extract for external use is 0.0001 %-20% (w/w), preferred percentage by weight is 0.001%-20% (w/w), preferred weight percent Than being 0.001%-10% (w/w), most preferred percentage by weight is 0.01%-10% (w/w) (see claim 8) and explains the meaning of Snow lotus being that of Saussurea involucrate by  “Snow lotus contains flavonoids, alkaloids, lignans and other ingredients. Pharmacopoeia Saussurea involucrata (Kar.et Kir.) Sch.-Bip.” (see ¶ 0012) and where the composition improves mitochondria activity which can promote the renewal of the cell and reduce wrinkles (see abstract and 0001-0002 and 0007).
BASF’s news release teaches wherein Argatensyl™ is a skin-tightening protein extract from oil cakes (see first paragraph, page 1).
Urago‘s general disclosure is to proteins being used in topical applications (see abstract).

Therefore it would have been obvious to a person having ordinary skill in the art to combine Florence’s cosmetic composition for improving skin texture with the other known cosmetic ingredients at the suggested concentrations because each ingredient is already known in the art for improving skin texture, improving collagen synthesis and elasticity, and having antioxidant activity. By combining the Argania spinosa kernel extract, taught by Florence, which is known for treating wrinkles, with Gleyma’s use of Undaria pinnatifida and Himanthalia elongate extracts for improving skin firmness (also treating wrinkles) and with Centerchem Inc.’s CITRUSTEM which reduces wrinkles through elastin and collagen expression, and with Dr Straetman’s Dermofeel® enlight composition for enhancing skin tones and antioxidant properties with Mo’s Saussureae involucratae extract for enhancing mitochondrial activity Argania spinosa oil derived from Argania spinosa oil cakes because of the skin-tightening effects as taught by BASF and further to make a hydrosylate of the proteins as taught by Urago because mild process conditions of hydrolysis will preserve the thiol groups of cysteine and depending on the outcome of the composition one could tailor the peptides to be more hydrophobic or hydrophilic which can allow for better solubility.
There would have been a reasonable expectation of success in combing the prior art and arriving at the instant invention because each of these cosmetic ingredients are marketed for such a purpose and are known in the art for improving skin texture and tone and each component already has suggested concentrations at which the component is active. The prior art teaches reasons and methods for hydrolyzing proteins in cosmetics and applying this concept to the instant invention is also prima facie obvious.
Regarding claims 3-5 and 12-14 pertaining to the composition comprising an amount of the extracts to increase procollagen-1 expression in the skin, increase lysyl oxidase expression in the skin, inhibit melanogenesis in the skin, and/or increase expression of elastin in the skin the modified composition would inherently have the same properties as the instant composition. Each component was tested individually, except for the Himanthalia elongata extract and Undaria pinnatifida extract as they were a combined extract formula, and each component would ultimately have the activity that was screened/tested for either on its own or when combined into one composition. Each composition was already known in the art for a skin improving property (mainly all are anti-wrinkle and antioxidants) at certain suggested . 
Claims 6-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of  (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), Mo (CN201510920112), BASF publication (January 12, 2016 New Release: https://www.basf.com/global/en/media/news-releases/2016/01/p-16-103.html) and Urago (Role of protein in cosmeitics, Clinics in Dermatology 2008, 26, 321-325) as applied to claims 1-5 and 10-14 and 20  above, and further in view of Carle (US20170042778A1). This rejection is maintained for reasons of record set forth in the Office Action mailed 05/25/2021.
Regarding claim 6 and claim 15, pertaining to the composition comprising Opuntia tuna fruit extract, modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s invention teaches all the components of claim 1, however it does not specifically teach the Opuntia tuna fruit extract of claim 6 and claim 15.
Carle’s general disclosure is to a topical composition for improving the appearance of skin (see claim 1 and abstract)
Carle discloses a composition comprising Opuntia tuna fruit extract (see claim 1) and where Opuntia tuna fruit extract to inhibit COX-1, inhibit COX-2, inhibit lipoxygenase, and/or 
Regarding claims 7 and 18, pertaining to the composition comprising 0.1-3% w/w of Butyispermum parkii (shea) butter, Clarle discloses shea butter as a moisturizing agent (see 0085-0087) and provides an example where it is used in a concentration from 0.0001-10% (see table 10, 0122).
Regarding claim 8, 9 and 19 pertaining to the composition comprising 0.001-1% w/w of adenosine and 0.1-3% w/w of caprylic/capric triglyceride, Carle discloses 0.001-1% adenosine (see claim 18) and caprylic/capric triglyceride at 0.01-3% by weight (see 0022). 
Regarding claim 16, pertaining to the composition comprising 65-85% w/w water, Carle discloses in an example where “Alternatively, the amount of water can be varied so long as the amount of water in the composition is at least 35% w/w, and preferably between 65 to 85% w/w” (see 0126).
Regarding claim 17, pertaining to the composition comprising 0.5-8% w/w of isononyl isononanoate, 0.5 to 8% w/w of dimethicone, 0.1 to 5% w/w of glycerin, 0.1 to 5% w/w of butylene glycol, 0.1 to 5% w/w of PEG-100 stearate, 0.1 to 5% w/w of glyceryl stearate and 0.1 to 5% w/w of cetyl alcohol, Carle discloses lavender oil as a moisturizing agent (see 0045) and isononyl isononanoate is found naturally in lavender oil as referenced by (Paula’s Choice Skincare, referenced by “International Journal of Toxicology”, December, 2011),  and where the range of the ingredients can be within 5.0%, 5.1%, 5.2%, 5.3%, 5.4%, 5.5%, 5.6%, 5.7%, 5.8%, 5.9%, 6.0%, 6.1%, 6.2%, 6.3%, 6.4%, 6.5%, 6.6%, 6.7%, 6.8%, 6.9%, 7.0%, 7.1%, 7.2%, 7.3%, 7.4%, 7.5%, 7.6%, 7.7%, 7.8%, 7.9%, 8.0%  and the percentage can be calculated by weight (see 
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s composition for treating and improving skin with that of Carle’s teachings of Opuntia tuna fruit extract for enhanced antioxidant capacity. There would have been a reasonable expectation of success in arriving at the instant invention because the ingredients are known in the art for approving the appearance of skin and it would have been prima facie obvious to combine prior art together to arrive at the instant invention.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. The applicant argues that the Argania spinosa kernel extract taught by Florence is not the same Argania spinosa kernel extract which includes hydrosylated proteins that is taught by the instant invention and that one of ordinary skill would not think to look to any additional art to solve a problem which has already been solved by the relied upon art. Florence teaches an Argania spinosa kernel extract and also teaches that an Argania spinosa kernel extract can be purchased from BASF under the trade name Lipofructyl Argan, as discussed in the applicants response. However this is not the only Argania spinosa kernel extract that exists and one of ordinary skill would look to use the protein extract from Argania spinosa kernels, extracted from oil cakes because BASF teaches that this extract creates skin-tightening effects (as .
Also, Urago teaches that hydrolyzing proteins in cosmetics can help assist with solubility and one of ordinary skill could look to Urago’s art to understand that hydrolyzing these proteins would help with formulating the cosmetic into a more soluble product. 
The applicant argues that modifying the product such as through hydrolyzing the proteins could render the product unsuitable for use, however Urago teaches “Enzymatic hydrolysis allows protein cleavage to occur at pH values close to neutrality and temperatures approaching those of living beings, with the important advantage of preventing possible degradation of amino acids and formation of unsafe byproducts. Such mild process conditions preserve the thiol groups of cysteine” and thus one of ordinary skill would use the protein hydrolysis with a high expectation of success because of these disclosed reasons. For these reasons, which have already been pointed out in the previous action and looked over by the applicant, a person having ordinary skill would modify the teachings of Florence.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
The applicant finally argues that there are numerous skin benefits/properties that a topical composition can impart but does not focus on the motivational reasons exerted in the office action to combine the instantly taught ingredients. The examination is only on the instantly claimed ingredients and not to a possibility of hundreds of other skin compositions which “can be” combined. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655